Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered October 19, 1979, convicting her of *618manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. During cross-examination of defendant, the trial court ordered an overnight recess. At that time, the court gave the following instruction: “I’m instructing you not to discuss with this witness, Mr. Jacobs [defendant’s counsel], her testimony in any manner, shape or form, and I do not think that I am depriving her of her right to counsel. She’s on the stand. She’s being cross-examined, and I’m instructing you not to do it.” Though defendant’s counsel objected to the directive, he stated that he would obey it. We believe that such instruction violated defendant’s constitutional right to assistance of counsel (see Geders v United States, 425 US 80; People v Narayan, 54 NY2d 106). Gibbons, J. P., Gulotta, O’Connor and Bracken, JJ., concur.